Citation Nr: 1802982	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  08-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983; from January to July 1991; and from November 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2013, July 2014, and March 2015 this matter was remanded for further development.  Most recently, this matter was remanded by the Board in June 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has gastroesophageal reflux disease (GERD) that was caused by his service in Saudi Arabia in 1991.  He asserts that he has experienced symptoms since he returned from Saudi Arabia that have worsened over time.

Pursuant to the June 2017 Board remand, an addendum medical opinion was to be obtained to determine the nature and etiology of the Veteran's GERD.  Specifically, the examiner was to provide an opinion as to whether it is at least as likely as not that any current GERD or reflux disease (Laryngopharyngeal reflux) had its onset during the Veteran's period of active service in 1991 (including service in Saudi Arabia).  If not, an opinion was to be obtained as to whether the Veteran's reflux disease, diagnosed in 2002, aggravated during his period of service from 2004 to 2006.  All opinions were to be supported by a rationale. 

An addendum opinion was obtained in October 2017.  The examiner reviewed the claims file and documented the Veteran's medical history.  Thereafter, he opined that there was "no medical evidence" that the Veteran's GERD with hiatal hernia had its onset during service in 1991.  He further opined that there was "no evidence" that the Veteran's reflux disease increased beyond normal progression between 2004 and 2006.  

The Board finds that the October 2017 medical opinion is insufficient to determine the issue of entitlement to service connection for GERD.  First, the Board notes that the absence of medical evidence is not, in and of itself, fatal to a claim.  Rather, the Veteran is competent to report his symptoms.  Thus, the Veteran's reports must be considered in providing an opinion.  In addition, although the examiner concluded that the claimed conditions were not caused or aggravated by the Veteran's active service, his opinion was not supported by a rationale as requested in the remand directives.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Therefore, the Board finds that the VA medical opinion is inadequate and additional remand is necessary for compliance with the terms of the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's GERD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  If the examiner determines that an examination is necessary, one should be scheduled. 

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (meaning likelihood of at least 50%) that any current GERD or reflux disease (Laryngopharyngeal reflux) had its onset during the Veteran's service in 1991 (including service in Saudi Arabia)?  Why or why not?

(b) If not, did the Veteran's reflux disease increase beyond the normal progression of the disease during his period of active service between November 2004 and February 2006.  Why or why not?  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In providing the rationale, the examiner should reference the pertinent evidence of record, to include the Veteran's reports regarding the onset of his symptomatology.  

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




